Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 - 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gosswein et al. US 2005/0254256 (Gosswein).

Regarding claim 1, Gosswein teaches a magnetic resonance apparatus (magnetic resonance instrument 31 of Fig. 4) comprising: 
a scanner (the MRI device 31 includes a high frequency antenna system which is a well-known part of an MRI system wherein the MRI circuitry would be equivalent to a scanner; see [0033]); 
a patient receiving region which is at least partially surrounded by the scanner (examination room 33 is a patient receiving region surrounded by a wall 35 of the scanner and includes a patient support 37; see Fig. 4); and 
a lighting apparatus designed to light the patient receiving region (illumination device 41 is designed to in a housing 39 of the wall 35 to illuminate the examination room 33; see Fig. 4; see [0033]), wherein the lighting apparatus comprises: 
at least one lighting element (printed circuit board illumination devices 42 include LEDs 7; see Figs. 1-3; see [0029]); and 
two neutralizing elements designed to at least partially neutralize a voltage that is induced by a high- frequency field of the scanner (chokes 9 are provided such that a high frequency current induced by the high frequency field is suppressed; see Fig. 1; see [0029]).

Regarding claim 4, Gosswein teaches wherein a first neutralizing element of the two neutralizing elements is connected upstream of the at least one lighting element, and a second neutralizing element of the two neutralizing elements is connected downstream of the at least one lighting element (chokes 9 are connected upstream and downstream of the LEDs 7; see Fig. 1).

Regarding claim 5, Gosswein teaches wherein the two neutralizing elements are designed to be structurally identical (chokes 9 are provided with the same element number and it would be reasonably to one of ordinary skill in the art to interpret them as being identical; see Fig. 1).

Regarding claim 6, Gosswein teaches wherein the at least one lighting element has an LED (the lighting element 7 is an LED; see [0029]).

Regarding claim 7, Gosswein teaches wherein the lighting apparatus is arranged at least partially inside the patient receiving region and/or inside an opening of the scanner (the lighting apparatus is arranged inside the scanner 31; see Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosswein et al. US 2005/0254256 (Gosswein) in view of Mondloch et al. US 2010/0181916 (Mondloch).

Regarding claim 2, Gosswein fails to teach wherein at least one of the two neutralizing elements comprises a capacitor.
Mondloch teaches wherein at least one of the two neutralizing elements comprises a capacitor (feed-through capacitors are connected to LEDs and attenuate radiated radio frequency signals in combination with suppression capacitors C1-C4 and choke L1; see [0057], [0062]; see Figs. 5A-D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein at least one of the two neutralizing elements comprises a capacitor as taught in Mondloch into Gosswein in order to gain the advantage of attenuating radiated radio frequency which could impact operation of the electronics and operation of the MRI system.

Regarding claim 3, the combination of Gosswein and Mondlach teaches all the elements of claim 2, but fail to explicitly teach wherein the at least one capacitor has a maximum capacitance of 100 nF. It would be obvious to one of ordinary skill in the art to determine an appropriate capacitance value for the suppression capacitors or feed through capacitors to effectively suppress the radio frequency signals without any undue experimentation and without any unexpected results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868